This presentation contains Forward Looking Statements and other information designed to convey our projections and expectations regarding future results. There are a number of factors which could cause our actual results to vary materially from those projected in this presentation. The principal risk factors that may cause these differences are described in various documents we file with the Securities and Exchange Commission, such as our Current Reports on Form 8-K, and our regular reports on Forms 10-Q and 10-K, particularly in “Item 1A, Risk Factors.” Please review this presentation in conjunction with a thorough reading and understanding of these risk factors. We especially identify statements concerning our transactions involving Medmarc Insurance Company and Independent Nevada Doctors Insurance Company as Forward Looking Statements and direct your attention to our news releases issued on June 27, 2012, our Current Report on Form 8K, issued on June 28, 2012 and our 10K, filed on February 19, 2013 for a discussion of risk factors pertaining to these transactions and subsequent integration into ProAssurance. This presentation contains Non-GAAP measures, and we may reference Non-GAAP measures in our remarks and discussions. A reconciliation of these measures to GAAP measures is available in our latest quarterly news release, which is available in the Investor Relations section of our website, www.ProAssurance.com, and in the related Current Report on Form 8K disclosing that release. FORWARD LOOKING STATEMENTS NON-GAAP MEASURES YTD 2013 Highlights Solid profitability with ROE of 11.1%% Book Value per share now $37.79 2.6% increase since year-end 2012 Mark-to-market effect $(0.40)/share in Q2 Book Value per Share has grown each year since Recent transactions contributing to our results with integration proceeding as planned 3 ProAssurance Corporate Profile Specialty liability insurance writer Healthcare Professional Liability (HCPL) Only public company writing predominately HCPL Life sciences and medical devices Attorney’s professional liability Market Cap: ~$3.0 billion Shareholders’ Equity: $2.4 billion Total Assets: $5.3 billion Claims-Paying Ratings:“A+” (Superior) by A. M. Best and “A” by Fitch Debt ratings recently upgraded by S&P and Moody’s 4 ProAssurance Business Profile 5 Q2 2013 Policyholders: ~64,600 Q22013 Premium: $286 mln June 30, 2013 Includes Acquisitions Tail Premium Allocated by Line Distribution Channels HCPL LPL Life Sciences Agent / Broker 67% 77% 100% Direct 33% 23% ProAssurance Geographic Profile Broad geographic diversification Locally-based decision-making differentiates ProAssurance by addressing each state’s unique medical/legal challenges National Footprint (Birmingham) Corporate Headquarters Corporate Headquarters Claims Offices Claims Offices Claims / Underwriting Offices Claims / Underwriting Offices Underwriting Offices Underwriting Offices 6 Seeking Increased Yield But Balancing Risk We continue to focus on maintaining a high quality, well diversified fixed income portfolio We have made incremental changes to obtain higher yields in blue chip investments $4.2 Billion Portfolio $4.2 Billion Portfolio Fixed Income: 85% Fixed Income: 85% Short Term: 2% Short Term: 2% Equity and Equity Substitutes: 12% Equity and Equity Substitutes: 12% BOLI: 1% BOLI: 1% 6/30/13 7 Consistent Approach to Reserves Recognizing loss trends as they appear No change in long-term results but potential volatility quarter-to-quarter No change in reserving philosophy or process 8 $ in millions Management is Experienced & Invested Effective senior management remains in place—13 years average tenure Average ProAssurance tenure through the VP level is 16 years, 25 years average industry experience Management and employees are invested, owning ~5.6 % of ProAssurance stock W. Stancil Starnes, JD Chairman & Chief Executive Officer Company Tenure: 6 Years Prior MPL Experience: 29 Years Total Industry & Related Experience: 35 Years Formerly in the private practice of law in MPL defense and complex corporate litigation Jeffrey L. Bowlby, ARM Sr. Vice-President & Chief Marketing Officer Company Tenure: 15 Years Prior MPL Experience: - Total Industry & Related Experience: 29 Years Career-long experience in insurance sales and marketing, most recently as SVP for Marketing with Meadowbrook Howard H. Friedman, ACAS Sr. Vice-President & Chief Underwriting Officer Company Tenure: 17 Years Prior MPL Experience: 16 Years Total Industry & Related Experience: 33 Years Career-long experience in MPL company operations and management. Former ProAssurance CFO Jeffrey P. Lisenby, JD Sr. Vice-President, General Counsel & Secretary Company Tenure: 12 Years Prior MPL Experience: - Total Industry & Related Experience: 12 Years Formerly in the private practice of law Duncan Y. Manley Vice-President, Operations and Information Systems Company Tenure: 13 Years Prior MPL Experience: 7 Years Total Industry & Related Experience: 20 Years Career-long experience in MPL company operations as an executive and consultant Frank B. O’Neil Sr. Vice-President & Chief Communications Officer Company Tenure: 26 Years Prior MPL Experience: - Total Industry & Related Experience: 26 Years Formerly a television news executive and anchor Mary Todd Peterson President & CEO of Medmarc Company Tenure: 12 Years Prior Industry Experience: 14 Years Total Industry & Related Experience: 26 Years Former Partner with Johnson Lambert and VP Finance & Controller with Acacia Edward L. Rand, Jr., CPA Sr. Vice-President & Chief Financial Officer Company Tenure: 8 Years Prior MPL Experience: - Total Industry & Related Experience: 20 Years Career-long experience in insurance finance and accounting.
